DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezzimenti (US 2013/0276201) in view of Aldridge (US 6,038,700) in view of Rock (US 2011/0119811).
As to claim 1, Pezzimenti teaches providing a first panel of material 130; having a first surface area, the first material defined by one or more perimeter edges; providing a second panel of material (opposite 130) having a second surface area wherein the first surface area is less than the second surface area; providing a section of thermally insulating fill material 330; positioning the section of thermally insulating fill material on the first panel of material; positioning the second panel of material such that the section of thermally insulating fill material is interposed between the first panel of material and the second panel of material (see figure 3); securing the one or more perimeter edges (see figure 1; outer edges) the first panel of material to the second panel of material further secureing the first panel of material to the second panel of material at one or more areas 120 adjacent to the section of thermally insulating fill material; 
Pezzimenti does not teach the insulating fill being non-woven.
Aldridge teaches a garment with non-woven fill being used (see col. 4 line 22).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the insulation material with nonwoven as it is a cheap material to manufacture.  
The combined references do not teach the insulation layer being sewn to the first panel and the second panels such that the insulation layer is interposed between.
Rock teaches (see par. 59) an insulated fabric that includes filler layer 23’ sewn to both the inner and outer fabric layers 21’ and 22’.  
It would have been obvious to one of ordinary skill in the art to modify the teaching of the combined references with the sewing of Rock in order to provide security to the fill so that it stays in place. 
As to claims 2-3, Pezzimenti teaches further applying an adhesive to an inner-facing surface of at least one of the first panel of material or the second panel of material at the one or more areas adjacent to the section of thermally insulating fill material (see par 7). 
As to claim 4, Pezzimenti teaches the section of thermally insulating fill material 330 is positioned on the first panel of material by affixing the section of thermally insulating fill material along its perimeter edge 120 to the first panel of material.
As to claim 5, Pezzimenti teaches perforating the one or more areas adjacent to the section of thermally insulating fill material to create a plurality of perforations 110 on the one more areas, the plurality of perforations extending through the first panel of material and the second panel of material in the one or more areas. 

As to claim 8, Pezzimenti teaches at least a first garment panel comprising: an inner panel 130 having a first surface are, the inner panel defined by one of more perimeter edges; an outer panel (opposite 130) having a second surface area, whern the first surface area is less tan the second surface area, and wherin the one or more perimeter eges of the inner pnel are secured to the out panel such than the inner panel is positioned on an inner facing surface of the torso of the garment (figure 1); a first section of thermally insulating fill material 330 interposed between the inner panel and the outer panel; and at least a first seam 120 that joins the inner panel to the outer panel at a first area adjacent to the section of thermally insulating fill material.
Pezzimenti does not teach the insulating fill being non-woven.
Aldridge teaches a garment with non-woven fill being used (see col. 4 line 22).
It would have been obvious to one of ordinary skill in the art before the claimed invention was filed to modify the insulation material with nonwoven as it is a cheap material to manufacture.  
The combined references do not teach the insulation layer being sewn to the first panel and the second panels such that the insulation layer is interposed between.
Rock teaches (see par. 59) an insulated fabric that includes filler layer 23’ sewn to both the inner and outer fabric layers 21’ and 22’.  
It would have been obvious to one of ordinary skill in the art to modify the teaching of the combined references with the sewing of Rock in order to provide security to the fill so that it stays in place. 
As to claim 9, Pezzimenti teaches comprising at least a second seam that joins the inner panel to the outer panel at a second area adjacent to the section of thermally insulating fill material, wherein the first seam is spaced apart from and unconnected to the second seam (figures 3-4).
As to claim 10, Pezzimenti the first seam and the second seam define an open-ended chamber containing the first section of thermally insulating fill material.

As to claim 12, the first seam joining the inner panel to the outer panel is created with an adhesive activated by the application of energy. (see par 7)
As to claim 13, Pezzimenti teaches wherein the first seam is reinforced by stitching (see claim 6).
As to claims 14-15, Pezzimenti teaches the garment being made of knitted or woven fabrics (see par. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9392825. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘825 teaches A cold weather vented garment comprising: 
at least one front panel adapted to cover a front torso area of the wearer when the cold weather vented garment is in an as-worn configuration: and at least one back panel adapted to cover a back torso area of the wearer when the cold weather vented garment is in the as-worn configuration, wherein the at least one front panel and the at least one back panel define in part at least a neckline opening, a first sleeve opening, a second sleeve opening, and a waist opening:
each of the at least one front panel and the at least one back panel comprising:
(1) a first inner panel configured to face a wearer when the cold weather vented garment is in an as-worn configuration;
(2) a second outer panel configured to be exposed to an external environment when the cold weather vented garment is in the as-worn configuration, wherein the first inner panel and 
(3) a plurality of seams that join the first inner panel and the second outer panel;
(4) a chamber formed between the first inner panel and the second outer panel, and
between at least a pair of seams in the plurality of seams;
(5) a thermally insulating fill material contained within each chamber; and
(6) a plurality of perforations located on one or more of the plurality of seams, wherein the plurality of perforations extend through the one or more of the plurality of seams, through the first inner panel and the second outer panel.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10362820. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘820 teaches A method of making a garment comprising:
aligning a first panel of material with a second panel of material, wherein the first panel of material and the second panel of material are shaped to form a back section of the garment, wherein a superior portion of the back section of the garment is configured to cover an upper portion of a wearer's back that is proximate to a neck of a wearer and wherein an inferior portion of the back section of the garment is configured to cover a lower portion of the wearer's back proximate to a waist of the wearer, when the garment is in an as worn configuration;
affixing the first panel of material and the second panel of material together at a first plurality of seams located in the superior portion of the back section and a second plurality of seams located in the inferior portion of the back section to form one or more chambers defined by the first panel of material, the second panel of material, and at least one seam in the first plurality of seams located in the superior portion of the back section of the garment, and at least one seam in the second plurality of seams located in the inferior portion of the back section of the garment;

filling the one or more chambers with one or more of down and synthetic fibers; and
using the back section to form the garment.

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,694,797. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘797 teaches a garment comprising: a first panel of material having a first shape; a second panel of material having a second shape having a same shape configuration as the first shape of the first panel of material, wherein one or more of the first panel of material and the second panel of material is formed of a knit material; a plurality of seams affixing the first panel of material and the second panel of material together to form one or more chambers between the first panel of material and the second panel of material, wherein the one or more chambers are defined by one or more of the plurality of seams, wherein each seam in the plurality of seams comprises a seam width that extends between a first seam edge and a second seam edge, wherein the first panel of material and the second panel of material are continuously joined to each other along the seam width; a plurality of perforations on one or more seams of the plurality of seams, wherein the plurality of perforations extend through the one or more seams of the plurality of seams, through the first panel of material, and through the second panel of material, and wherein the plurality of perforations are positioned between the first seam edge and the second seam edge of each of .
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 15255603. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘603 teaches A method of making a vented garment comprising: providing a garment layer; providing a vented-insulation section, wherein the vented-insulation section is formed by: (1) attaching a first layer and a second layer together at one or more seam areas to form the vented-insulation section, wherein the one or more seam areas are spaced to define exterior boundaries of aReply to Office Action of: 03/6/2020 plurality of hollow chambers defined by the first layer and the second layer; (2) forming one or more openings on the one or more seam areas, the one or more openings extending through the first layer and through the second layer; (3) filling the plurality of hollow chambers with a thermally- insulating fill material; and attaching the vented-insulation section to the garment layer at a predetermined location, wherein the vented-insulation section comprises less than 50% of the garment layer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 15286913. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘913 teaches providing a first panel of knit or woven material; providing a second panel of knit or woven material; providing a non-woven thermally insulating fill sheet having a first surface and a second surface opposite the first surface; removing one or more sections of the non-woven thermally insulating fill sheet to form one or more voided portions, the one or more voided .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. 
First, although applicant’s may hold their response to non-statutory double patenting rejections in abeyance, all reasonable rejections and objections have been made, and these rejections will not be held in abeyance. 
The applicant argues that the amended claim includes the limitations of the perimeter edges of the inner and outer panel being attached.  The garment of Pezzimenti has have the perimeter edge being attached to construct the garment as shown in figure 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W SUTTON whose telephone number is (571)272-6093.  The examiner can normally be reached on Monday-Thursday 8:00-6:00, Friday 7:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW W. SUTTON
Examiner
Art Unit 3765




/CLINTON T OSTRUP/            Supervisory Patent Examiner, Art Unit 3732